Title: To George Washington from George Washington Parke Custis, 20 May 1798
From: Custis, George Washington Parke
To: Washington, George



Dearest Sir
Annapolis [Md.] May [20 1798]

Your last letter arrived by the ordinary course of the mail and conveyed the pleasing tidings of your health a theme allways acceptable to my grateful heart.
With respect to my expenses I did not mean to insinuate that I was actualy in want but thought that you had lodged money in some one’s hands, to whom I was to apply—I have opened accounts with a shoemaker, tailor, and other persons of whom I might want occasional articles which shall be all transmitted when offered—I took a couple of peices of Nankin for summer breeches and a gingham coat which together with a hat are all the necessary articles I wanted—My hat might have lasted much longer had it not have been a most worthless one and broke tho not from ill usage—I have been very carefull of my cloaths and frequently revise them myself.
I now enter on a subject which I will endeavour to make plain, Far from being addicted to frequent taverns I am not fond of such sociability and assure you I have not spent a farthing in that way—Tis true that I am fond when among freinds at my own house to enter into little superfluities such as toddy &c. but farther I sacredly deny any dissapation, I visit of an evening when invited, among some families but never dine out except on a Sunday. I have received that attention from the inhabitants of this town which claims my sincere regard, and I shall endeavour by my conduct to merit their esteem⟨.⟩ General Stone’s politeness to me has been particular and in short all have contributed to my pleasure and satisfaction.
Nothing material has occurred since my last, I attend French constantly, with a very good linguist and hope to acquire the

proper pronunciation—Adeiu Dearest Sir and beleive me ever dutifully and intrinsically Yours

G. W. P. Custis

